                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNION PACIFIC RAILROAD COMPANY,

                         Plaintiff,
                                                                        8:19CV31
        vs.

INTERNATIONAL ASSOCIATION OF                                             ORDER
SHEET METAL, AIR, RAIL, AND
TRANSPORTATION WORKERS (SMART) -
TRANSPORTATION DIVISION,

                         Defendant.

INTERNATIONAL ASSOCIATION OF
SHEET METAL, AIR, RAIL AND
TRANSPORTATION WORKERS -                                                8:19CV50
TRANSPORTATION DIVISION,

                         Plaintiff,                                      ORDER

        vs.

UNION PACIFIC RAILROAD COMPANY,

                         Defendant.


       This matter is before the Court on the parties’ stipulation for consolidation of two related
cases pending before the Court: Union Pacific R.R. Co. v. Int’l Assoc. of Sheet Metal, Air, Rail and
Transportation Workers (SMART) - Transportation Division, Case No. 8:19CV31, and Int’l Assoc.
of Sheet Metal, Air, Rail and Transportation Workers -Transportation Division v. Union Pacific
R.R. Co., Case No. 8:19CV50. Upon review of the Stipulation, the Court finds that consolidation
pursuant to Fed. R. Civ. P. 42(a) is warranted. Accordingly,


       IT IS ORDERED:

       1. The parties’ Stipulation for Consolidation (Filing No. 13 in Case No. 8:19CV50) is
              granted.
2. The above-captioned cases are consolidated for all purposes. The Court designates
   Case No. 8:19CV31 as the “Lead Case” and Case No. 8:19CV50 as the “Member
   Case.”
3. The Court’s CM/ECF System has the capacity for “spreading” text among the
   consolidated cases. If properly docketed, the documents filed in the Lead Case will
   automatically be filed in the Member Case. The parties are instructed to file documents
   in the Lead Case and to select the option “yes” in response to the System’s question
   whether to spread the text.
4. The parties may not use the spread text feature to file complaints, amended complaints,
   and answers; to pay filing fees electronically using pay.gov; or to file items related to
   service of process.
5. If a party believes an item in addition to those described in paragraph 3 should not be
   filed in all the consolidated cases, the party must move for permission to file the item
   in the Member Case. The motion must be filed in both the consolidated cases using the
   spread text feature.



Dated this 6th day of February, 2019.


                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         2
